McFarland, J.,
delivered the opinion of the court.
The decree of the chancellor must be reversed, the demurrer sustained, and the bills dismissed at the complainant’s cost.
So far as complainant shows, he has no status in court as the administrator of Erasmus Loyd, to ask a sale of the land descended to pay the debts of the estate, or to question any one’s title to the lands. The debts he speaks of, unless it be the judgment, are evidently barred by the statute of limitations, independent of any request for delay he may have made. His request for delay does not prevent the bar of the statute of seven years, Code, secs. 2281, 2786, or. the statute of six years; and besides, the bills show that *407there were sufficient personal asset to pay these debts, as well as the judgment. The defendant Hankins, claiming the title of the heirs, may make any defense available to them, and the complainant shows no right to maintain this bill. He is not in a position to litigate with Hankins the validity of the tax title— this is a question between him and the heirs.
Decree reversed and bill dismissed.